Citation Nr: 0904451	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  96-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the back, elbows, and shoulders, to include as 
secondary to the veteran's service-connected 
temporomandibular joint (TMJ) intracapsular dysfunction with 
disk involvement (formerly characterized as arthritis of the 
jaw).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from March 1952 to March 1954 
and from March 1968 to December 1969.  In addition, he had 
periods of active duty for training during his reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in December 2004, 
at which time we remanded the matter for additional 
development.  The requested development has been completed, 
and the claim is again before the Board.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
degenerative joint disease of the back, elbows, and shoulders 
is due to any incident or event in active service, or can be 
presumed to have been incurred in service, to include as 
secondary to service-connected TMJ intracapsular dysfunction 
with disk involvement (formerly arthritis of the jaw), on 
either a causation or aggravation basis.


CONCLUSION OF LAW

Degenerative joint disease of the back, elbows, and shoulders 
was not incurred in or aggravated by service, nor may 
arthritis be presumed to have been incurred in or aggravated 
by service, and degenerative joint disease of the back, 
elbows, and shoulders is not due to, the result of, or 
aggravated by the veteran's service-connected TMJ 
intracapsular dysfunction with disk involvement.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In January 2005 and November 2005 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 1995 rating 
decision,  February 1996 SOC, July 1996 SSOC, April 1998 
SSOC, November 2002 SSOC, April 2004 SSOC, and August 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disorder which is diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disorder that 
is proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disorder was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disorder, from the current level.  
38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008).  The present case predates the regulatory change.  To 
whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions, See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

Some of the veteran's service records were lost in an 
accidental 1973 fire at the National Personnel Records 
Center.  In the absence of the presumed destroyed service 
treatment records (STRs), the Board's obligation to explain 
its findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran's available STRs show that in January 1969 he 
complained of pain in his left elbow and was diagnosed with a 
strain.  There was no follow-up treatment.  At the veteran's 
separation examination in November 1969, his spine and upper 
extremities were found to be normal.  He has separately 
asserted that his degenerative joint disease of the back, 
shoulders and elbows is related to his service-connected TMJ 
intracapsular dysfunction with disk involvement (formerly 
arthritis of the jaw).  

VA treatment notes from November 1993 indicate that the 
veteran had arthritis.  He complained of right shoulder pain 
from arthritis at August 1994 treatment.  At a February 1995 
meeting with a VA social worker, the veteran complained of 
low back pain, which he believed was arthritis.  In February 
1995 and June 1995, he was noted to have degenerative joint 
disease at VA treatment.

At a June 1996 VA examination the veteran was diagnosed with 
moderately severe spondylosis of the lumbar spine with 
degenerative disk disease from L1-L2 to L5-S1 that was 
associated with a limited range of motion.  He also had 
chronic bursitis involving both shoulders with limitation of 
motion but no arthritis, and spurring in both elbows with 
limited motion.

An October 1997 VA dental examination report reflects that in 
November 1969 the veteran was noted to have arthritis of the 
left mandibular joint.  The VA dentist diagnosed TMJ 
intracapsular dysfunction with disk involvement, but was 
unable to render an opinion as to whether this condition was 
related to arthritic changes.

VA treatment records show that the veteran was treated for 
degenerative joint disease of the elbows and lumbar spine in 
October 1997.  At a November 1997 VA examination, he was 
diagnosed with osteoarthritic changes of both elbows, chronic 
rotator cuff tendinitis of the left shoulder with limited 
motion, and intermittent right shoulder pain with a normal 
range of motion.

Private treatment records from G.R.M., M.D., an orthopedic 
surgeon, show that the veteran underwent surgical 
decompression and fusion of the lumbar spine in April 2002.  
He had suffered severe pain and discomfort in his back and 
lower extremities which was unresponsive to conservative 
therapy.  Dr. M diagnosed the veteran with degenerative disk 
disease of the lumbar spine, lumbar spine stenosis at L2-L5, 
and a dural tear at L4-L5.  At April 2003 treatment with Dr. 
M, the veteran had no complaints of pain or discomfort and 
reported being "100 percent better" than prior to the April 
2002 surgery.

In February 2005 the veteran had a VA examination, at which 
the examiner reviewed the claims file.  The veteran reported 
that the April 2002 surgery had provided some relief from his 
pain.  He described having constant pain, and he walked with 
a cane.  The pain was moderate to severe in intensity in the 
right lumbosacral spine, with occasional radiation to his 
right leg.  While the veteran was able to use his right 
shoulder for daily activities, he had chronic pain that was 
worse with overhead activity.  In addition, he had chronic 
right elbow pain with lack of full extension, and he did not 
complain of chronic left shoulder and left elbow pain.

On clinical evaluation, the veteran had no tenderness to 
palpation along the lumbosacral spine, no asymmetry of the 
spine, no ankylosis of the spine, no evidence of paraspinal 
muscle spasm, no evidence of atrophy of paraspinal muscle, 
and no evidence of fatigability of the spine.  There was no 
significant guarding secondary to pain on examination, a 
straight leg raise was negative, the muscle strength of both 
lower extremities was 5/5, there was no evidence of atrophy 
or asymmetry of the lower extremities, his deep tendon 
reflexes were 2+ bilaterally and his sensory was grossly 
intact.  Repetitive motion did not decrease the range of 
motion of the spine and there was some evidence of fatigue, 
weakness, and lack of endurance of the spine.  The range of 
motion of the right shoulder and elbow were reduced.  X-rays 
showed diffuse degenerative joint disease changes of the 
lumbosacral spine, right shoulder calcification at the 
rotator cuff, and advanced degenerative joint disease of the 
right elbow with osteophyte formation and narrowing of joint 
space.    

The veteran was diagnosed with chronic low back pain, status 
post surgery on the spine, with symptoms consistent with 
degenerative arthritis to the lumbosacral spine, chronic 
right shoulder pain, most likely resulted from degenerative 
arthritis, possible rotator cuff pathology, and right elbow 
pain, most likely resulted from degenerative arthritis.  The 
examiner opined that it is at least as likely as not that the 
veteran's low back pain, right shoulder pain, and right elbow 
pain were caused by the natural progression of degenerative 
osteoarthritis.  He continued that it is unlikely that they 
were caused by or aggravated by the veteran's service-
connected TMJ intracapsular dysfunction.

At a February 2005 VA physical therapy assessment the veteran 
reported that he had constant low back pain and could walk 
for two blocks.  The therapist observed that the veteran's 
gait was slow and his strength was 2-3/5 in the right 
shoulder, elbow, and lumbar spine.  The veteran's sensation 
was diminished to light touch in the lower extremities, and 
there was discomfort to palpation at L1-S1.

We recognize the sincerity of the arguments advanced by the 
veteran that his degenerative joint disease of the back, 
elbows, and shoulders should be service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, degenerative 
joint disease of the back, elbows, and shoulders requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology. 

Although there is evidence of record that the veteran has 
degenerative joint disease of the back, elbows and shoulders, 
there are no medical opinions of record linking it to his 
active service on a direct basis, or by aggravation in 
service.  In addition, the February 2005 VA examiner opined 
that the veteran's degenerative joint disease is a result of 
the natural progression of degenerative osteoarthritis, a 
post-service disorder, and has not been aggravated by the 
service-connected TMJ disorder.

Therefore, as explained herein, since the evidence 
preponderates against the claim for service connection 
(evaluated under theories of either direct service incurrence 
or aggravation or post-service aggravation by service-
connected disability) for the veteran's degenerative joint 
disease of the back, elbows and shoulders, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

 
ORDER

Entitlement to service connection for degenerative joint 
disease of the back, elbows, and shoulders is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


